Title: To John Adams from Benjamin Rush, 22 August 1806
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Augst: 22nd: 1806

You ascribe wonders to the influence of Silence and Secrecy in public men. I agree with you in their effects upon characters, and human Affairs. Dr South says the “world was made for the bold.” But they possess but only half of it,—the other half was made for the “Artful”—among whom I include nearly all silent men. I say nearly all, for we now and then meet with persons who are silent from modesty or some physical cause, but nine tenths of them are silent from pride (predominating over sense and knowledge) Stupidity, or Art. One of the greatest imposters I have known in medicine was silent from the influence of all three of those causes. That this his Silence was drammatical, was evident from his being uncommonly talkative in  out of sick rooms, and where the subjects of conversation were Scandal, or the best means of getting and securing money. The Silence of one of the persons named in your letter has been generally ascribed to modesty. Mr Liston once remarked to me that he was taciturn beyond any man he had ever known in his life, so much so, as not even to give an indirect or evasive answer reply to questions which it was improper for him to answer. I said “he had derived great reputation from this line of conduct.” “Yes said Mr. L: he has—but it has cost him very dear.” meaning constant restraint and self denial,—for that this was the case I infer from his frank, & open conversation and conduct in making bargains, and doing his private business. Of his habits of Secrecy Mr:  Fitzsimons informed me of the following Anecdote. Mr: R: Morris applied to him for the office of Inspector of the excise for Pennsylvania for Mr Geo: Clymer. He heard his Application, but said nothing. On his way to Congress Mr: Morris called upon him a second time to solicit the Appointment for his friend. He was still silent;—when Mr: Morris came into the Senate Chamber, the first thing he heard from the Chair was the nomination of Mr: Clymer (which had been sent 2 hours before) for the office that had been asked for, for him. Why all this mystery about nothing? The case did not call for it. Good breeding alone, friendship out of the question, called for a different mode of Conduct. But he acted probably involuntary—frommerely from habit.—
I think I have remarked that all minds are alike in becoming more or less plethoric from ideas whether good or bad  whether useful or trifling. Such persons as Do not lessen or remove this plethora by Conversation  in ordinary Society, do it by conversing with some one friend, with who is generally below them in rank, with a wife—with a Servant,—Or by constant letter writing, or by means of a diary. The most natural way is by Conversation with equal Society. Such The persons who reject this, in favor of the latter modes of mental depletion, resemble the Quakers, who reject music in their worship, but sing more in preaching & praying than any other sect of Christians.
From what models human or divine was taciturnity  in Company derived? Caesar was charmed by his conversation even his enemies as well as his friends. Alexander opened his soul over a convivial glass with his generals. The If we turn our eyes from these two men (the greatest probably that have lived) to the Saviour of the world, we shall find him affable, amiable sociable, and instructing by his parables, and questions, and only his Allusions to present circumstances such as a harvest field, a bed of lillies, or a flight of birds, in all companies. I conclude therefore that taciturnity is neither a pagan, nor a christian virtue, and certainly not essential to true greatness: On the contrary, I believe (cases of invincible modesty, and Absence or depression of mind from a morbid state of the mind nerves  excepted) it is always the effect of pride, ill breeding or Stupidity, or of dictated by unfair designs to obtain wealth, power or fame.—Where it is not a mental or bodily disease it is of course—at all times a downright vice.—
What shall it profit a man if he gain the wealth, the power or the fame of the whole world, and lose his character for integrity?—Conversations in Dactyls & Spondees, and Actions in Stucco work are seldom worth hearing or seeing—for they are both unnatural, and of course disagreeable. There is nothing within us that vibrates in Unison with either of them. We are best pleased with some carelessness in conversation & some imperfection in conduct. Thus while we turn with disgust from the monotonous  and monstrous Virtues of Sir Charles Grandison, we admire, we love and we pity poor Clarissa Harlowe. Indeed so consonant is frailty with every thing that belongs to human nature; that it may perhaps be truly said that there is something radically wrong in that man (who (to the eye of world) has never erred.
I am much pleased with your son’s inaugural lecture. It is full of good sense, and in many parts of it—eloquent. My son Richard speaks of it in the highest terms. How much is it to be lamented that the manner in which (he says) business is done in our  republican Assemblies, will prevent the cultivation or employment of oratory in them!
Dr Priestley’s life written partly by himself, & partly by his son, Thos Cooper & a Unitarian Clergyman of the name of Christey, has just made its appearance. I have read it with pleasure. It contains a list of all his publications on political, metaphysical Theological philosophical & chemical Subjects. Upon the last, he discovers great original genius. Chemistry owes more to him than any Other Science. In Theology as Gibbon happily remarks “he was always at war with men for believing too little or too much.” In metaphysicks he has only defended in a new, and popular dress ancient opinions upon the Action of the will and the materiality of the mind. In philosophy he was useful by embellishing, & methodizing the discoveries of Other people, and by some additions to them, made by himself. In politicks Mr Cooper ascribes to him, the original idea of the perfectability of man commonly ascribed to Dr Price and the Marquis of Condorcet. The account of the few last days of the Doctor by his son is truly interesting. I never was a believer in his peculiar religious principles, but I have am forced to own they produced in him in his last sickness uncommon resignation and peace and composure of mind. He died in a full belief of a happy  immortality.
Adieu! my dear friend. I write for a chimney corner. None of my letters I hope will be preserved, or read to any body but your other self to whom my dear Mrs Rush sends much love with ever yrs.

Benjn: Rush
PS. I regret that the reasons you have given in your letter are so mighty for weighty “the history of your life & of your own times.” what say you to committing it to your son John?

